

	

		II

		109th CONGRESS

		2d Session

		S. 2652

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 26, 2006

			Mrs. Feinstein (for

			 herself, Mr. Kyl,

			 Ms. Cantwell, Mr. Frist, Mrs.

			 Boxer, Mrs. Hutchison,

			 Mr. Bingaman, Mr. McCain, Mr.

			 Domenici, Mr. Coleman,

			 Mr. Talent, and Mr. Conrad) introduced the following bill; which was

			 read twice and referred to the Committee

			 on the Judiciary

		

		A BILL

		To amend chapter 27 of title 18, United

		  States Code, to prohibit the unauthorized construction, financing, or, with

		  reckless disregard, permitting the construction or use on one’s land, of a

		  tunnel or subterranean passageway between the United States and another

		  country.

	

	

		1.Short titleThis Act may be cited as the

			 Border Tunnel Prevention

			 Act.

		2.Construction of border

			 tunnel or passage

			(a)In

			 generalChapter 27 of title

			 18, United States Code, is amended by adding at the end the following:

				

					554.Border tunnels and

				passages

						(a)Any person who knowingly constructs or

				finances the construction of a tunnel or subterranean passage that crosses the

				international border between the United States and another country, other than

				a lawfully authorized tunnel or passage known to the Secretary of Homeland

				Security and subject to inspection by the Bureau of Immigration and Customs

				Enforcement, shall be imprisoned for not more than 20 years.

						(b)Any person who knows or recklessly

				disregards the construction or use of a tunnel or passage described in

				subsection (a) on land that the person owns or controls shall be imprisoned for

				not more than 10 years.

						(c)Any person who uses a tunnel or passage

				described in subsection (a) to unlawfully smuggle an alien, goods (in violation

				of section 545), controlled substances, weapons of mass destruction (including

				biological weapons), or a member of a terrorist organization (as defined in

				section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C.

				1182(a)(3)(B)(vi))) shall be subject to a maximum term of imprisonment that is

				twice the maximum term of imprisonment that would have otherwise been

				applicable had the unlawful activity not made use of such a tunnel or

				passage.

						.

			(b)Clerical

			 amendmentThe table of

			 sections for chapter 27 of title 18, United States Code, is amended by adding

			 at the end the following:

				

					

						Sec. 554. Border tunnels and

				passages.

					

					.

			(c)Criminal

			 forfeitureSection 982(a)(6)

			 of title 18, United States Code, is amended by inserting 554,

			 before 1425,.

			3.Directive to the

			 United States Sentencing Commission

			(a)In

			 generalPursuant to its

			 authority under section 994 of title 28, United States Code, and in accordance

			 with this section, the United States Sentencing Commission shall promulgate or

			 amend sentencing guidelines to provide for increased penalties for persons

			 convicted of offenses described in section 554 of title 18, United States Code,

			 as added by section 1.

			(b)RequirementsIn carrying out this section, the United

			 States Sentencing Commission shall—

				(1)ensure that the sentencing guidelines,

			 policy statements, and official commentary reflect the serious nature of the

			 offenses described in section 554 of title 18, United States Code, and the need

			 for aggressive and appropriate law enforcement action to prevent such

			 offenses;

				(2)provide adequate base offense levels for

			 offenses under such section;

				(3)account for any aggravating or mitigating

			 circumstances that might justify exceptions, including—

					(A)the use of a tunnel or passage described in

			 subsection (a) of such section to facilitate other felonies; and

					(B)the circumstances for which the sentencing

			 guidelines currently provide applicable sentencing enhancements;

					(4)ensure reasonable consistency with other

			 relevant directives, other sentencing guidelines, and statutes;

				(5)make any necessary and conforming changes

			 to the sentencing guidelines and policy statements; and

				(6)ensure that the sentencing guidelines

			 adequately meet the purposes of sentencing set forth in section 3553(a)(2) of

			 title 18, United States Code.

				

